Citation Nr: 1410042	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-43 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinea pedis (athlete's foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2009 rating decision issued by the Regional Office (RO) in Houston, Texas. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated January 2014.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran had a single episode of tinea pedis in service, but does not currently have tinea pedis.


CONCLUSION OF LAW

Tinea pedis was not incurred in, or aggravated by, his active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In March 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in September 2010.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles and Analysis

The Veteran claims entitlement to service connection for athlete's foot.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the service medical records reveals that in June 1976, the Veteran reported that skin was coming off of the heels of both feet over the prior month.  Following a physical examination athlete's feet was diagnosed.  

At an April 1979 reserve quadrennial examination the appellant denied a history of skin diseases, and physical examination revealed clinically normal skin. 

The Veteran was provided with a VA examination in August 2010.  The Board notes that the RO requested an examination for pes planus (flat feet) even though the Veteran claimed service connection for tinea pedis, and that the examiner did not provide an explicit opinion addressing whether the Veteran's athlete's foot was related to service.  Regardless, the examiner conducted a thorough assessment of any past and present foot disorders, reviewed the entire claims file, and clearly documented his findings.  Since his findings preclude the possibility of a nexus to service, the Veteran has not been prejudiced.

The August 2010 VA examiner noted that service treatment records showed one in-service diagnosis of athlete's foot but that the Veteran did not currently have tinea pedis and there was no medical evidence of any problems after service.  Although the examiner also noted that the Veteran had some "very mild" tinea unguium under his large toenails, this is insufficient to establish a current disability because it is inconsistent with the Veteran's claimed disorder.  In both a February 2009 claim and a September 2009 notice of disagreement, the Veteran described his disability as cracked skin on the heels of both feet-not on his toenails.

In a July 2013 statement, the representative argued that the appellant has been seen frequently for athlete's foot over the years.  However, the evidence of record contradicts such a claim.  Private treatment records from January 2008 through November 2009 are absent for any complaints or diagnoses of athlete's foot.  In both a July 1974 entrance examination and a July 1979 physical, the Veteran reported no current or prior foot trouble or skin disease, and the examiner noted normal feet and skin.  The first, and only, evidence of tinea pedis appears in the June 1976 service treatment record.  As the Veteran's lay statements are inconsistent with the record, the Board affords them little probative value.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board therefore finds that the Veteran does not currently have a diagnosis of tinea pedis.  

Still, assuming that the appellant does suffer from tinea pedis there is no competent evidence showing that the disorder is related to service.  While the appellant is competent to state that he has a skin problem, he is not competent to offer a medical opinion that the skin problem is actually tinea pedis, or that the disorder is related to service.  Again, there are no post-service diagnoses or complaints of athlete's foot and he first claimed entitlement to service connection in February 2009, about 33 years after leaving service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore the claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for tinea pedis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


